Citation Nr: 0519985	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-17 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder manifested by acid reflux.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to increased (compensable) rating for 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to April 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which inter alia established 
entitlement to service connection (noncompensable) for 
allergic rhinitis.  In a February 2002 rating decision, the 
RO denied entitlement to service connection for acid reflux 
disease.  The veteran disagreed and this appeal ensued.  

The appeal also concerned claims for an increased rating for 
a service connected left knee, as well as entitlement to 
service connection for onychomycosis of the left great toe.  
However, the appellant withdrew those claims in a July 2004 
statement.  38 C.F.R. § 20.204 (2004).   

The veteran submitted additional treatment records from a VA 
Medical Center in New Jersey after the case had been 
certified to the Board by the agency of original jurisdiction 
(AOJ).  Although such evidence has not first been considered 
by the AOJ, the submission was accompanied by a waiver of 
referral to the AOJ.  38 C.F.R. § 20.1304 (2004).  
Consequently, a decision by the Board is not precluded.

In this decision, the Board grants service connection for 
sinusitis.  The issue pertaining to increased rating for 
rhinitis and for entitlement to service connection for a 
gastrointestinal disorder being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's service medical records reflect the veteran 
being seen on numerous occasions for a condition diagnosed as 
sinusitis, and recent outpatient records reflect the veteran 
receiving extensive treatment and multiple diagnoses of 
sinusitis.


CONCLUSION OF LAW

Sinusitis was incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for sinusitis.  Service 
connection may be granted for a disorder that was incurred or 
aggravated while on active duty.  38 U.S.C.A. §§ 1110, 1131.  
Disability which is proximately due to or the result of a 
service-connected disease or injury may also be service 
connected.  38 C.F.R. § 3.310.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

In this case, the veteran's service medical records reflect 
his being seen on numerous occasions for a condition 
diagnosed as sinusitis, a fact previously accepted by the RO.  
Moreover, while the veteran originally claimed entitlement to 
service connection for sinusitis, entitlement to service 
connection for allergic rhinitis was established rather than 
service connection for the claimed disability.  The Board 
also observes that the veteran was afforded a VA examination 
in March 2001, at which time he did not then manifest 
symptomatology indicative of sinusitis.  However, more 
recently submitted medical records reflect the veteran's 
extensive treatment and multiple diagnoses of sinusitis and, 
even as late as February 2004, an impression of chronic 
sinusitis.  Despite the single finding on examination as to 
the absence of sinusitis, the Board considers that the record 
amply demonstrates a chronic sinusitis in service and that 
the veteran currently manifests the condition.  Accordingly, 
entitlement to service connection for sinusitis is warranted. 

In adjudicating this claim, VA has an obligation to notify 
the appellant of information and evidence necessary to 
substantiate the claim, and to assist the veteran in 
obtaining such information and evidence.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  VA has 
fully satisfied these obligations.  Sufficient evidence is of 
record to decide the claim.  If there were any deficiency of 
notice or assistance, it would not be prejudicial to the 
appellant, given the favorable nature of the Board's decision 
with regard to the issue on appeal.  No further assistance in 
developing the facts pertinent to the issues is required. 


ORDER

Entitlement to service connection for sinusitis is granted. 


REMAND

The veteran failed to report for a VA gastrointestinal 
examination in December 2001.  The RO denied the claim due to 
the absence of medical evidence showing a current chronic 
condition.  At his hearing, the veteran asserted his gastro-
intestinal problems were associated with taking nonsteroidal 
anti-inflammatory drugs (NSAID) for his service connected 
orthopedic disorders.  The treatment records recently 
associated with the claims file also suggest the veteran may 
manifest acid reflux associated with NSAID prescribed use; 
yet, the veteran was also instructed that such medication 
could be discontinued if symptomatology persisted.  Also, an 
examiner reported an impression of gastroesophageal reflux 
disease (GERD) in a February 2004 outpatient treatment 
record.  In light of the conflicting evidence, the veteran 
should be afforded another opportunity for an examination.  

With respect to the increased rating claim for rhinitis, the 
record is incomplete for rating purposes despite the receipt 
of additional pertinent treatment records.  It is unclear 
whether all associated records have been obtained and 
associated to the claims file.  For example, while the March 
2001 VA examination reported essentially normal nasal 
passages, the veteran underwent a septoplasty procedure in 
September 2002.   Moreover, under the circumstances, the 
Board believes that another examination would be beneficial.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  

Accordingly, this case is REMANDED for the following action: 

1.  Obtain and associate with the claims 
file the veteran's treatment records for 
any gastrointestinal disorder and any 
treatment for any nasal disorder from the 
VA medical centers in East Orange New 
Jersey and the  Lyons VA Medical Center 
for the period from March 2001 to the 
present.  If such records are not 
available, then the RO should obtain 
documentation to that effect.  

2.  Thereafter, schedule the veteran for 
a VA gastrointestinal examination.  The 
examiner should be requested to offer an 
opinion, without resort to speculation, 
as to whether it is as likely as not that 
the veteran has a gastrointestinal 
disability (beyond a temporary condition) 
that is etiologically related to the 
veteran's service.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  Ask the examiner to 
review the claims folder, including the 
service medical records and record that 
such review was conducted.  Any special 
tests deemed warranted by the examiner 
should be administered.  The complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.

3.  Schedule the veteran for a VA ENT 
medical examination by a VA physician or 
appropriate specialist to ascertain the 
current nature and extent of his service 
connected nasal disorders, described 
respectively in terms of the relevant 
rating criteria.  All indicated tests and 
studies should be accomplished.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
completing the requested examination 
report and the examiner must document 
that such review was undertaken.  

4.  The examination reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If any report is 
deficient in any manner, corrective 
procedures should be implemented.  

5.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


